Citation Nr: 0905454	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1966 to July 
1969, and from August 1973 to September 1991.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that, in part, denied the 
appellant's claim of entitlement to service connection for 
headaches.

The Board notes that the appellant had originally submitted a 
claim for service connection for headaches in October 1970.  
That claim was denied by the Baltimore, Maryland RO in a 
rating decision dated in December 1970.  However, the notice 
letter that was sent to the appellant in January 1971 did not 
include any mention or discussion of the headaches service 
connection claim.  Thus, the issue on appeal is as listed on 
the title page.

In August 2006, a Board videoconference hearing was held 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  Thereafter, in August 2007, 
the Board remanded the case for additional development; the 
case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant has consistently stated that his headaches 
initially in 1966, that he has experienced these headaches 
since that time and that these claimed headaches have 
remained static both in frequency and duration since that 
time.

2.  The appellant has stated that his claimed headaches occur 
at most, twice a day for a duration of one to three minutes 
(maximum duration of six minutes per day) seven days a week 
(maximum duration of 42 minutes per week).

3.  The appellant's reported headaches have never been 
manifested to the level required for a zero percent 
evaluation.

4.  No chronic headache disorder was clinically demonstrated 
in either period of service, or within one year after the 
appellant's discharge from either periodic of service, or 
since his separation in September 1991.


CONCLUSION OF LAW

Service connection is not warranted for the appellant's 
claimed headache disorder.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claim by correspondence 
dated in February 2004 (prior to the initial unfavorable AOJ 
decision), and November 2007.  These documents informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In those letters, the RO informed 
the appellant about what was needed to establish entitlement 
to service connection.  The letters informed the appellant of 
what evidence was required to substantiate service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claim.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
treatment records.  The appellant was afforded VA medical 
examinations.  The appellant was able to present testimony 
during a Board videoconference hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did advise 
the appellant of such information concerning ratings and 
effective dates in a letter dated in December 2007, because 
the appellant's service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the service connection 
claim addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his August 2006 Board 
videoconference hearing that he had first begun to have 
headaches during his first period of active duty; he said 
that he first started having severe headaches when he came 
home from Vietnam.  He further testified that the headaches 
he was currently experiencing were the same sort as those 
that he had had throughout his service career.  The appellant 
stated that he still had these headaches to the present day 
and that he would take Tylenol, Ibuprofen or Aleve for them.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury.  Further, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including neurological 
disorders, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant contends that he began having headaches for the 
first time during his initial period of service; and that 
these headaches became severe after he returned from Vietnam.  
A review of the appellant's service medical treatment records 
indicate that he underwent a service separation examination 
in June 1969; the appellant's neurological condition at that 
time was described as clinically normal.  

After his separation from service, the appellant was 
hospitalized in a VA facility in September 1970.  He 
complained of morning headaches and reported that he 
frequently woke up at night with a frontal headache.  

The appellant subsequently underwent a VA psychiatric 
examination in January 1971; he was described as 
neurologically within normal limits.  The appellant underwent 
a VA medical examination in March 1971, and he reported 
having a sinus problem such that he could not breathe.  He 
said that this resulted in constant headaches.  The appellant 
was provided with medication.

The appellant went back on active duty in August 1973.  There 
is no mention of any headaches in his service medical 
treatment records until January 1978, when the appellant 
complained of an eye problem with eye pain or headaches.  He 
also complained of headaches and photosensitivity during a 
March 1978 eye examination.  The appellant underwent a 
medical examination in September 1982, and his neurological 
condition was described as clinically normal.  The next 
mention of headaches is not found until a September 1985 
optometric examination during which the appellant complained 
of headaches in the occipital region that radiated to the 
frontal area.  He also reported experiencing 
photosensitivity.  In the report of medical history completed 
in conjunction with a December 1985 medical examination, the 
appellant reported a head injury from a brick at age four.  
The examining physician concluded that there were no sequelae 
from that childhood incident.  In 1986, the appellant 
underwent multiple medical evaluations -cardiac, vascular and 
neurologic- without any reports of headaches.  In fact, the 
appellant specifically denied experiencing headaches during 
his September 1986 neurologic consultation and his medical 
examination at that time was clinically normal.  In his 
December 1988 report of medical history, the appellant again 
reported a head injury from a brick when he was four; he also 
denied frequent or severe headaches.  The appellant underwent 
a medical examination in February 1991; on the associated 
report of medical history, he again reported the head injury 
and he again denied severe or frequent headaches.  At the 
same time, he reported having other medical problems.  On 
physical examination, the appellant was found to be 
neurologically normal.

Post-service, the appellant the appellant underwent a 
physical conducted by Strategic Health Services in September 
1995; the appellant denied having headaches.  The appellant 
also underwent a medical examination and assessment for the 
United States Postal Service (USPS) in November 1995.  He 
denied ever having had frequent or severe headaches; the 
appellant, however, did report having medical conditions 
other than headaches at that time.

The appellant underwent a VA medical examination in August 
2004; the examiner reviewed the claims file.  The appellant 
reported that he took two Ibuprofen tablets up to three times 
per day for toe pain.  He also reported that he took Tylenol 
for numbness and occasional spasms of his arms and legs.  He 
did not mention any headaches or taking any medication for 
headaches.  A neurological history was taken and the examiner 
stated that there were no seizures, no migraines, no tics and 
no choreiform movements.  In September 2004, the appellant 
underwent EEG testing in conjunction with this VA 
examination; he had a normal study with no evidence of a 
seizure focus, ongoing seizure activity or any lateralizing 
signs.  The appellant also underwent a CT scan of the brain; 
it was a normal study.  The examiner did not render any 
diagnosis relating to any headache disorder.

Review of the appellant's VA outpatient treatment records 
reveals that his October 2004 problem list did not include 
any mention of headaches.  In February 2005, the appellant 
reported for a regular check-up and he had no new complaints.  
Again, his problem list did not include any headache 
disorder.  Neurological examination was normal.  Treatment 
records dated in April 2005 reflect no complaints of, or 
treatment for, any headaches.  In May 2005, the appellant was 
diagnosed with acute sinusitis, but there was no mention of 
headaches.  The appellant underwent a VA Agent Orange 
examination in May 2005; he did not report any headaches and 
his medication list does not reflect any medication for the 
treatment of headaches.  The review of systems (ROS) included 
no mention of headaches.  There was no diagnosis of any 
headache condition.  The August 2005 problem list does not 
include headaches.  An October 2005 VA primary care clinic 
note indicates that the appellant sought treatment for chest 
pain; he did not mention headaches and headaches were not 
included in his list of conditions.  The appellant did not 
report medication use for headaches.  In November 20005, the 
appellant sought care for anxiety; he did not mention 
headaches.  In May 2006, he complained of pain and numbness 
below the waist.  On each occasion, the associated nursing 
note mentioned a history of sinusitis and headaches, among 
several other 'history of' conditions without any notation of 
any current related complaints.  The appellant was asked 
about over-the-counter medications he was taking, but he did 
not report any for headaches.  In August 2006, the appellant 
complained of shoulder and chest pain without any mention of 
headaches during a primary care clinic visit; the appellant's 
associated problem list did not include a diagnosis of any 
headache disorder, although the associated nursing note 
mentioned a history of sinusitis and headaches, among several 
other conditions.  The appellant was asked about over-the-
counter medications he was taking, but he did not report any 
for headaches.  Similar nursing notes were entered in October 
2006, when the appellant complained of feeling weak, and in 
February 2007, when he sought treatment for leg pain.  The 
appellant underwent a VA PTSD examination in July 2007; the 
examiner reviewed the record for information about the 
appellant's medical conditions without any resultant mention 
of headaches, although headaches were listed on Axis III.  In 
October 2007, the appellant was treated in a VA emergency 
room for acute bronchitis, chest pain and bronchospasm; there 
was no mention of any history of, complaints of, or treatment 
for, any headaches.  The record from a February 2008 VA 
primary care clinic visit includes a problem list containing 
several diagnoses, but there is no mention of headaches.  The 
appellant complained of new conditions, but he did not 
mention any problem with headaches.  

The appellant underwent a VA neurological examination in 
August 2008; the examiner reviewed the claims file.  The 
appellant reported that his headaches had started during his 
active service in July 1966.  (He had service in Vietnam 
beginning in August 1966.)  The appellant said that the 
nature and pattern of the headaches had remained the same 
since then.  The appellant stated that the headaches always 
started in the right temporal area.  He denied a history of 
sinusitis.  The appellant stated that he would have up to two 
headaches per day 2-3 days per week up to 6-7 days per week.  
He further stated that the duration of the headaches was from 
one to three minutes.  He also said that he would take over-
the-counter medication (Tylenol or Ibuprofen) as needed.  The 
examiner stated that the appellant was hyperventilating 
throughout the course of the examination and that he was 
trembling with nervousness.  The appellant never volunteered 
any complaint of headache during the 90-minute examination.  
Based on the review of the records and the examination of the 
appellant, the examiner was unable to classify the claimed 
headaches in any possible category except for possibly 
tension headaches if the point were stretched.  The examiner 
thought that a possible likely etiology was a psychosomatic 
etiology and noted the appellant's significant mental health 
problems.  The examiner concluded that there were no 
significant effects from the headaches on either the 
appellant's usual occupation or his daily activities.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for the Federal Circuit 
has held that, in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

One of the possible bases for a grant of service connection 
for a headache disorder is that it was a pre-existing 
(congenital) condition that was aggravated by the appellant's 
active service beyond the natural progression of the 
condition.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service and was not 
aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The appellant has stated that his headaches first began 
during his initial period of active duty; the RO has denied 
the claim on the theory that the headaches are related to a 
childhood head injury and therefore pre-existed his entry 
into service.  However, no clear and convincing medical 
evidence of record indicates that any chronic headache 
disorder existed prior to the appellant's initial period of 
active service that began in January 1966.  The appellant's 
statements that he suffered a head injury as a child are 
insufficient evidence upon which to make a finding that he 
had a condition associated with his current headaches that 
existed prior to his first period of service.  See Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995) (mere history provided by 
the veteran of the pre-service existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a pre-existing condition). 

The Board has considered the period between the appellant's 
first and second periods of active duty.  Presumptive service 
connection may be available for organic diseases of the 
nervous system that are manifested to a compensable degree 
within one year after separation from service.  38 C.F.R. 
§ 3.309(a).  Indeed, VA regulations classify migraine 
headaches as an organic disease of the nervous system.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

But there is an additional requirement for this type of 
presumptive service connection.  The headaches would have to 
have been manifested to at least a compensable degree (that 
is, at the 10 percent disability rating level) within that 
one year after separation from service.  Under the relevant 
diagnostic criteria, to be compensable, migraine headaches 
must occur with characteristic prostrating attacks averaging 
one in two months over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  In this case, the evidence 
does not show that the appellant has ever had the required 
compensable manifestations, let alone within that year after 
his separation from service in July 1969.  Instead, the 
clinical evidence of record is negative for the occurrence of 
any prostrating attacks.  By the appellant's own account, the 
frequency and intensity of the headaches have been unchanged 
since 1966, and he maintains that the headaches occur a 
maximum of six minutes per day to a maximum weekly total 
duration of 42 minutes per week.  This account does not 
reflect evidence of headaches of characteristically 
prostrating degree that averaged one attack in two months 
over a period of several months.  Indeed, there is no 
evidence of the even less frequent attacks than required for 
a 10 percent rating that are needed for the assignment of a 
noncompensable (zero percent) disability rating.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  Even if manifested 
within the year after separation from service in July 1969, 
the appellant's headaches did not rise to a compensable 
degree within that year.  The same analysis holds true for 
the appellant's second period of active duty that ended in 
September 1991.  Therefore, service connection may not be 
presumed on this basis for either period of active duty.

Furthermore, there is no clear and convincing medical 
evidence of record to establish that the appellant had any 
chronic headache condition prior to his second period of 
active service.  The March 1971 VA examination indicates that 
the claimed headaches at that time were related to a sinus 
problem.  In addition, in December 1985, a military physician 
considered the appellant's childhood head injury and 
concluded that the appellant did not have any current 
sequelae from that injury.

There also is no medical evidence of record to demonstrate 
that the appellant incurred any chronic headache disorder 
during his second period of service.  The appellant 
complained of a headache on three occasions between January 
1978 and September 1985, with no mention of any headache 
complaints between October 1985 and September 1991.  In fact, 
the appellant denied having headaches during extensive 
medical work-ups conducted in the latter half of 1986.  These 
records are highly probative in comparison with the present 
recollections of the appellant as they were generated with a 
view towards medical diagnosis and treatment, as opposed to 
the appellant's current assertions made during an attempt to 
gain compensation benefits.  The former generally enjoys an 
increased reliability in the law and the Board presently so 
assigns such probative worth.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

Likewise, the medical evidence of record dated after 
September 1991 does not demonstrate that the appellant 
complained of, sought treatment for, took medication for, or 
was diagnosed with any headache disorder.  The August 2008 VA 
examiner concluded that the appellant's reports of his 
headache pain did not lend themselves to any clinical 
classification of a headache disorder.  The August 2008 VA 
examiner also concluded that the appellant's reported maximum 
combined duration of 42 minutes of headache pain per week had 
no significant effect on either his occupational functioning 
or his activities of daily living.

To the extent that the appellant complains of pain, without a 
diagnosed or identifiable underlying malady or condition, the 
symptom does not, in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

No competent medical evidence of record demonstrates that the 
appellant's claimed headache problems are clinically 
ascertainable.  There is no clinical evidence of record 
demonstrating that the appellant has been diagnosed with any 
chronic headache condition.  There is no competent medical 
evidence to the contrary.  

The absence of any evidence of any chronic headache disorder 
in the appellant's service medical records and the absence of 
any documented persistent symptoms of the claimed disorder up 
to the present constitute negative evidence tending to 
disprove the claim that the appellant incurred any such 
chronic headache condition during his active service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

The Board places greater probative value and reliability to 
the appellant's recitation of symptoms reported to his 
physicians in the context of seeking medical treatment.  This 
evidence over the years fails to demonstrate that the 
appellant had chronic problems with headaches as there is no 
record he sought treatment for them post-service even while 
he was being treated for various other medical conditions.  
See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The appellant's own assertions that his current complaints 
constitute a chronic condition that was incurred during 
service are afforded no probative weight in the absence of 
evidence that he has the expertise to render opinions about 
such matters.  Although the appellant is competent to testify 
as to his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a) (2006).  The same holds true for the 
appellant's representative.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any chronic headache disorder that is connected to 
the appellant's military service.

The Board has considered the appellant's written statements 
and testimony, as well as those of his representative, 
submitted in support of his argument that he has a headache 
disorder that began in service.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).  

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Because the totality of the medical and 
nonmedical evidence of record shows that the appellant's 
complaints do not represent a clinically confirmed headache 
disorder, the Board finds that the claim for entitlement to 
service connection for headaches must be denied.

Based on the totality of the evidence of record, including 
the service medical records, the testimony and written 
statements of the appellant, the reports of VA and non-VA 
medical examinations and the reports of VA medical treatment, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
headache disorder.  The Board concludes that the weight of 
the "negative" evidence, principally in the form of the 
service medical treatment records, non-VA medical assessments 
and VA medical evidence demonstrating no ongoing complaints, 
treatment of, or diagnosis of the claimed disorder, from 
service to the present, exceeds that of the "positive" 
evidence of record, which basically amounts to the 
appellant's contentions.  The lack of any evidence of 
symptoms or clinical findings is itself evidence which also 
strongly suggests that no claimed headache condition is 
traceable to disease or injury in service.

The Board finds that the evidence of record is not in 
equipoise on the question of whether the appellant has any 
current headache disorder that should be service connected.  
Service connection is not warranted either on a direct basis 
or on a presumptive basis.  Since the preponderance of the 
evidence is against this service connection claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a headache condition is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


